Scott, Judge,
dissenting. In my opinion, as the parol declarations or admissions of Drumrite were received to convert his absolute deed into a mortgage, they should have been taken altogether. Do this, and it will appear from the admfssions that if it was a mortgage, it was one with the power of sale; and as the conveyance made by Drumrite to Yaughn was noth*331ing but an execution o£ the power of sale reserved to Drumrite in the agreement between him and Wilson, there is now no right of redemption in Wilson. If there was any thing due Wilson after the sale to Yaughn, this was not the proper form of action for its recovery. Wilson should have a deed for the portion of the land not sold, and should pay all the costs as well in this court as in the court below.